Memorandum

Per Curiam.

Defendant was entitled to the charge in effect that between intersections a trolley car running on tracks has a paramount right to the extent that an automobile or other vehicle in a safe adjoining lane may not be turned onto the tracks unless, considering the trolley car’s rate of speed and its distance, the turn may be made safely and without danger of collision (Stern v. Brooklyn Heights R. R. Co., 140 App. Div. 109).
The judgment should be reversed and new trial ordered, with $30 costs to appellant to abide the event.
Hammer, Hofstadter and Hecht, JJ., concur.
Judgment reversed, etc.